Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. Claims 5-24 are pending. Applicant’s amendment filed 3/19/2021 is acknowledged. 

2.  Applicant has overcome the rejection to claim 26 under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, as the claim is no longer pending. 

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 5-10 and 13-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record), in view of Bansal (US 2011/0160636, of record).

With respect to claims 5-8, 13-16, 19-21 and 24, Rother teaches methods for treating and/or preventing alternative complement-associated disorders such as atypical hemolytic uremic syndrome (aHUS) by administering to a human in need thereof a therapeutically effect amount of a complement inhibitor such as one that inhibits C5 or one that inhibits one or both of C5a and C5b (Title; abstract; ¶s27, 29, 21, 24, 27, 62, 80, 96, 118-124, 131, 211)

Rother further teaches that the inhibitor is chronically administered to patients (abstract, ¶s32, 65-74, 232, 248-251).

Differences with claimed invention



The teachings further differ in the recitation that the step of extracorporeally removing C5 comprises passing blood of the patient through an extracorporeal blood circuit that include the device and further includes means for transporting the blood from the vascular system of the patient to the device at a defined flow rate and then subsequently returning treated blood back to the patient (claims 9, 17 and 22)  and further includes a hemodialyzer for hemodialysis of the blood located upstream or downstream of the device (claims 10, 18 and 23). 

Bansal teaches a method of inhibiting alternative complement pathway activation in a subject by passing a bodily fluid of the subject through an extracorporeal device which can bind to and remove a complement protein from the blood (abstract; ¶6; claim 19). 

Bansal teaches that that the device includes a support having an anti-C5 antibody. (abstract; ¶s6, 8, 16) and an anti-C5a antibody (abstract; ¶s8, 16). Bansal also teaches that the antibody which is included on the support includes at least one of a human anti-C5 antibody and human anti-C5a antibody (¶8).

Bansal teaches that the device can include a first conduit for conducting blood of a subject to the anti-complement inhibitor/antibody and second conduit for returning blood to the subject (¶11; claims 19, 33, 37, 50). 

Bansal teaches that the extracorporeal device for inhibiting AP activation with the support structure having the anti-complement inhibitor, antibody, first conduit for conducting blood to the anti-complement inhibitor and second conduit for returning blood to the subject (claim 37) can be coupled to a hemodialysis unit such that blood flows both the hemodialysis unit and the extracorporeal device (¶13; claims 37, 54). Note that because Bansal teaches the hemodialysis unit coupled to the device, it would be located either “upstream or downstream of the device”.  While Bansal suggests treating patients (see for example paragraph 0039), the reference does not teach treating patients with C5 disorders as claimed).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a step of passing a patient’s blood through an extracorporeal device with an anti-C5 inhibitor as taught by Bansal for the administration of the same complement inhibitor in a method of treating aHUS as taught by Rother.  One of 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that Rother teaches administration of a therapeutic antibody composition to maintain a certain threshold concentration of a therapeutic agent in the blood of a patient in order to suppress systemic complement activity in the patient over a prolonged period of time whereas Bansal teaches use of an external device for the extracorporeal removal of C5 which is very different than the administration of an antibody to a patient. (p. 8 of the Response). Applicant further asserts that Bansal does not provide any evidence that its external device would be effective to extracorporeally remove C5, let alone for a prolonged period of time and thus cannot be considered an “art recognized alternative” to the therapeutic antibody composition taught by Rother (p. 8, 2nd to last ¶). 

This argument was not considered persuasive because as stated previously Rother at ¶65 teaches that it is of the utmost importance to administer a complement inhibitor to the patient in an amount and with a frequency sufficient to continually maintain a concentration of the inhibitor to prevent of substantially inhibit systemic complement activity to the patients. In other words, the purpose of Rother to chronically inhibit/reduce the complement. The result of inhibiting the complement protein is exactly what Bansal teaches that its device can achieve (¶39). Applicant appears to be arguing that because Bansal fails to mention using the extracorporeal device for reducing C5 chronically, one of skill in the art would not be motivated to use such a device as a substitution for administrating a C5 inhibitor which Rother teaches should be administered chronically. However, the examiner is not persuaded that Bansal should be so limited. Rother provides the motivation to treat aHUS by reducing the levels of C5 and to do so by administering a complement inhibitor of C5 chronically over time. One of skill in the art would accordingly look to Rother for the motivation to reduce the level . 


5.  Claims 5-10, 12 and 13-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record), in view of Bansal (US 2011/0160636, of record), as applied to claims 5-10 and 13-24  above, and further in view of McKnight et al. (US 2016/0154009, of record).

The prior art teachings of Rother and Bansal are discussed supra.

The teachings differ in the recitation that the urine of the patient comprises elevated levels of at least two aHUS-associated biomarker proteins recited in claim 12.

McKnight teaches biomarker protein changes which are associated with aHUS or clinically meaningful treatment of aHUS with a complement inhibitor (abstract). 

McKnight teaches a method for determining whether an aHUS patient treated with a complement inhibitor is in need of treatment with a different complement inhibitor or treatment with the same inhibitor under a different dosing schedule by determining whether the aHUS patient is responsive to treatment wherein the determining includes measuring a biological fluid obtained from the subject one or both of the concentration and activity of at least two aHUS associated biomarker proteins in the biological fluid, wherein the aHUS associated biomarker proteins are selected from soluble C5b9 (sC5b9), thrombomodulin, FABP-1 and clusterin. (¶18). 

Mcknight teaches that among the biomarkers, those such as FABP-1 and clusterin are measured in the urine (¶60-61, 179, 318). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of the patient population in a method of treating aHUS by removing complement proteins such as C5 as taught by Rother and Bansal those patients which have elevated urine levels of at least two aHUS associated biomarker proteins such as sC5b9 and thrombomodulin. Those of skill in the art would have had reason to do so because McKnight teaches that these biomarkers are elevated in patients with aHUS and their measurement is useful for determining whether an aHUS patient treated with a complement inhibitor is showing clinical improvement. Accordingly, one of skill in the art would expect that a patient would have elevated levels of such markers and would also be interested in determining whether their levels change in the course of treatment with a complement inhibitor. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments made with respect to Rother in view of Bansal. The examiner accordingly refers applicant to the examiner’s rebuttal above. 


6.  Claims 5-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record), in view of Bansal (US 2011/0160636, of record) and McKnight et al. (US 2016/0154009, of record), as applied to claims 5-10 and 13-24 above, and further in view of Brodsky (US 2018/0246082, of record).

The prior art teachings of Rother and Bansal are discussed supra.

The teachings further differ from the claimed invention in the recitation that that the patient in need of treatment for aHUS shows increased C5b-9 deposition as determined by confocal microscopy and flow cytometry on GPI-AP-deficient cells incubated with aHUS serum compared with a heat-inactivated control or normal serum in an ex vivo assay (claim 11).

Brodksy teaches methods useful for diagnosing aHUS which includes the steps of (a) incubating or contacting serum obtained form a patient suspected of having aHUS with a GPI-AP deficient cell line and (b) performing a cell viability assay on the cells (abstract; ¶9). Brodsky further teachings C5b-9 depositions by confocal microscope and flow cytometry with aHUS serum showing increased C5b9 deposition compared to normal serum.  (¶79).  Brodsky teaches that heat-inactivated serum was used as a negative control (¶s72, 8-82, 164). Brodsky teaches using blood drawn ex vivo (¶159). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of the patient population in a method of treating aHUS by removing complement proteins such as C5 as taught by Rother and Bansal those patients which show increased C5b-9 depositions and to have determined this by confocal microscopy and flow cytometry on GPI-AP-deficient cells incubated with aHUS compared with a heat-inactivated control or normal serum in an ex vivo assay. Those of skill in the art would have had reason to do so because Brodksy teaches that such an assay can be used to make a diagnosis of aHUS. Accordingly, one of skill in the art would be highly motivated to use such an assay in determining whether a patient would benefit from complement inhibitor treatment for aHUS as taught by Rother, Bansal and McKnight. The combination of familiar elements according to known methods is obvious 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments made with respect to Rother in view of Bansal. The examiner accordingly refers applicant to the examiner’s rebuttal above. 

7.  No claim is allowed. 

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 1, 2021


Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644